DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-28 are currently pending.  
Priority:  This application is a CIP of 15/880,627 (01/26/2018 PAT 10866242)
15/880,627 is a CON of PCT/US2017/067013 (12/18/2017)
PCT/US2017/067013 has PRO 62/435,409 (12/16/2016).
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, in the reply dated 4/7/2021 is acknowledged.  Claims 25-28 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Applicant amended the claims in a manner which avoids the rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-7, 9-13, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walkey, et al. (ACS Nano, 2014, 8, p. 2439–2455, suppl p. 1-53) in view of Thermo Fisher Scientific (“Orbitrap Velos Pro Hardware Manual, Revision A – 1288290”, June 2011, 202 pages) and Kostarelos et al. (WO2018046542, effectively filed 2016-09-06).
withdrawn.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walkey, et al. (ACS Nano, 2014, 8, p. 2439–2455, suppl p. 1-53) in view of Thermo Fisher Scientific (“Orbitrap .
In view of Applicant’s amendment and the following new claim rejection, this rejection is withdrawn.
NEW REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-13, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walkey, et al. (ACS Nano, 2014, 8, p. 2439–2455, suppl p. 1-53) in view of Thermo Fisher Scientific (“Orbitrap Velos Pro Hardware Manual, Revision A – 1288290”, June 2011, 202 pages), Kostarelos et al. (WO2018046542, effectively filed 2016-09-06) and Stults et al. (US20140374584).
Regarding claim 1, Stults teaches a bio-informatics system comprising a computer connected to a network ([0202]: “The output from a detection device can then be processed, stored, and further analyzed or assayed using a bio-informatics system.”) that receives proteomic data for processing and classification of markers ([0225]: “markers for a biological state of interest (e.g., a condition such as disease) …. The resulting intensities would be combined as instructed in the discovery data analysis to yield a single number that would predict the biological or disease state of the patient.”; [0324]; [0187]-[0191]: Orbitrap mass spectrometry of polypeptide biomarkers) which corresponds to the instant claim’s system comprising: a communication interface …; and a computer … configured to receive, over the communications network, the proteomic data …, combine the proteomic data, and assign … a disease state.  Although Stults generally teaches a system for processing proteomic data from a mass spectrometer to assign a disease state from a sample such as blood, Stults does not specifically teach “wherein the proteomic data is from an array exposed to a protein solution, wherein said array comprises physiochemically distinct types of particles that yield distinct biomolecule corona signatures once exposed to the protein solution”.  However, Kostarelos teaches identifying a biomarker from a bioflud via administering nanoparitcles to a biofluid from a subject in a diseased state, isolating and analyzing the biomolecule corona via mass spectroscopy and detecting the presence of a diseased state (Kostarelos claims 1, 3, 8, 13, 14, 23; Kostarelos p. 7, 12, [00024]: Orbitrap Velos Pro mass spectrometer (Thermo Fisher Scientific)).  One of ordinary skill in the art would reasonably consider the combination of Stults with Kostarelos because they both are to methods of detecting diseased states from a biological sample with the improvement being the use of Kostarelos’ biomolecule corona.
Similarly, Walkey teaches protein corona fingerprinting using proteomic data from an array of physiochemically distinct types of nanoparticles (i.e. Fig. 6: silica, metal oxide, polymer, lipid, gold, silver, etc.) exposed to cells and characterized by mass spectrometry (p. 2441-42) and as shown in Fig 1:

    PNG
    media_image1.png
    673
    840
    media_image1.png
    Greyscale

Walkey also teaches on p. 2447 that fingerprinting can be used to predict a variety of physiologically relevant markers:

    PNG
    media_image2.png
    389
    400
    media_image2.png
    Greyscale


which can be modeled as described in Fig 6:


    PNG
    media_image3.png
    426
    814
    media_image3.png
    Greyscale


which uses “a predictive modeling framework” to incorporate nanoparticle “physical and chemical properties that determine biological interactions, responses, and outcomes upon exposure to a biological system” corresponding to a biomolecule fingerprint for a sample.
The “biological interactions, responses, and outcomes” used to generate a fingerprint are equivalent to a label/biological state.  Walkey does not explicitly describe the generic computer components of the system including “communication interface”, “computer”, “computer processor”, “computer readable medium”.  
However, one of ordinary skill in the art following the teaching of Stults, Kostarelos and Walkey would consider combing the teaching to arrive at the instantly claimed system (i.e. manual of Thermo Fisher Scientific –pages 1-5, computer, communication link, etc.; Walkey p. 2451: “LC-MS/MS data acquisition and subsequent database searching were performed on a hybrid Orbitrap-Velos mass spectrometer (Thermo)”).  One of ordinary skill in the art would have a reasonable expectation of success in performing Kostarelos’ analysis and Walkey’s framework (such as is described in Walkey’s figure 6) on a system such as described in Stults because they all relate to a similar bioinformatics analysis in a computer system using data derived from a sample in a manner demonstrated as useful by Kostarelos.  
	Regarding claim 2-4, Walkey utilized proteomic data comprising mass spectra generated from an array of nanoparticles (Walkey p. 2451, Fig. 1, 6) communicated over a network (Thermo Fisher Scientific p. 1-5) and one of ordinary skill in the art would reasonably consider using mass spectra in an equivalent arrangement and arrive at the claimed invention.
	Regarding claims 5-7 and 9, Walkey teaches an array of physiochemically distinct types of nanoparticles (i.e. Fig. 6: silica, metal oxide, polymer, lipid, gold, silver, etc.) as did Kostarelos (claim 3) and would reasonably consider using the same including iron-oxide and arrive at the claimed invention.  
Regarding claims 10-13, Kostarelos teaches associating the biomolecule corona with a disease state, including lung cancer (claims 1, 23) and one of ordinary skill in the art would reasonably consider utilizing the system in a similar manner and arrive at the claimed invention.
Regarding claim 15, wherein the protein solution comprises proteins at a concentration of 100 ng/mL or less, Kostarelos teaches that biomarkers detected are at ”extremely low concentration in biofluids” (p. 1 [0002]-[0003]) and used mouse plasma for nanoparticle studes (p. 11) including BCA assays performed at such low concentration (i.e. Fig. 6) such that one of ordinary skill in the art would consider using the claimed concentration and arrive at the claimed invention, particularly considering the instant specification states that plasma contains such a concentration range (Specification [00341]).
Regarding claims 16-17, wherein the particles are metal particles with distinct electric charges, Walkey teaches such a configuration – i.e. neutral, cationic, anionic (Figure 2) such that one of ordinary skill in the art would consider using the same particles and arrive at the claimed invention.
Regarding claims 18-19, Kostarelos teaches that mouse plasma contacted with nanoparticles (p. 11) such that one of ordinary skill in the art would consider using the same sample and arrive at the claimed invention.
Regarding claim 20, Kostarelso teaches “identifying panels of biomarkers (multiplexing), which can lead to increased sensitivity and specificity of detection” ([00010]) which one of ordinary skill in the art would utilize to maximize the sensitivity and arrive at the claimed invention.
Regarding claims 21-24, Kostarelso teaches “identifying panels of biomarkers (multiplexing), which can lead to increased sensitivity and specificity of detection” ([00010]) and Walkey describes an algorithm incorporating multiple particles, regression, and refinement (2442-2445, Fig. 6) which one of ordinary skill in the art would consider to optimally analyze the corona correlation and output the result to an output device and arrive at the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walkey, et al. (ACS Nano, 2014, 8, p. 2439–2455, suppl p. 1-53) in view of Thermo Fisher Scientific (“Orbitrap Velos Pro Hardware Manual, Revision A – 1288290”, June 2011, 202 pages), Kostarelos et al. (WO2018046542, effectively filed 2016-09-06), Ashby et al. (ACS Appl. Mater. Interfaces 2014, 6, p. 15412−15419), and Stults et al. (US20140374584).
Claims 1-7, 9-13, 15-24 are rendered obvious as detailed supra and incorporated herein.
Regarding claim 8, wherein the particle is iron oxide, Kostarelos teaches the method therein is “applicable to any types of nanoparticles capable of attracting a biomolecule corona” ([00018]) and Walkey teaches “protein corona forms around silica, metal oxide, lipid, and polymer nanoparticles, protein corona fingerprinting is applicable across nanoparticle classes” while Ashby teaches iron oxide nanoparticles form unique protein coronas when incubated with human serum (p. 15412, 15417, Fig. 3) which one of ordinary skill in the art would reasonably consider due to their common field and arrive at the claimed invention.
Regarding claim 14, wherein the cancer is lung cancer and the particle is iron oxide, Kostarelos teaches associating the biomolecule corona with a disease state, including lung cancer (claims 1, 23) while Ashby teaches iron oxide nanoparticles form unique protein coronas when incubated with human serum (p. 15412, 15417, Fig. 3) and one of ordinary skill in the art would reasonably consider utilizing the system in a similar manner and arrive at the claimed invention.

Conclusion
The claims are not in condition for allowance.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639